Name: Council Regulation (EEC) No 714/90 of 5 March 1990 concerning the application of Decision No 2/90 of the ACP-EEC Council of Ministers on transitional measures to be applied from 1 March 1990
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 3 . 90 Official Journal of the European Communities No L 84/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 714/90 of 5 March 1990 concerning the application of Decision No 2/90 of the ACP-EEC Council of Ministers on transitional measures to be applied from 1 March 1990 THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 113 and 235 thereof, Having regard to the proposal from the Commission (x), Having regard to the opinion of the European Parliament (2), Whereas the Third ACP-EEC Convention signed at Lom6 on 8 December 1984 expired on 28 February 1990 ; Whereas the Fourth ACP-EEC Convention signed at LomÃ © on 15 December 1989 cannot enter into force on that date ; Whereas the ACP-EEC Committee of Ambassadors has adopted, by virtue of the powers delegated to it by Decision No 1 /90 of the ACP-EEC Council of Ministers and Article 291 , third paragraph of the Third ACP-EEC Convention, the necessary transitional measures to be applied from 1 March 1990 until the entry into force of the Fourth Convention ; Whereas that Decision should be implemented in the Community, HAS ADOPTED THIS REGULATION : Article 1 Decision No 2/90 of the ACP-EEC Council of Ministers of 27 February 1990 on transitional measures to be applied from 1 March 1990 annexed to this Regulation shall apply in the Community with effect from 1 March 1990 until 28 February 1991 at the latest, without prejudice to the more favourable unilateral provisions to be taken by the Community in respect of imports of agri ­ cultural products and certain goods resulting from the processing of agricultural products originating in the ACP States . The text of the Decision is attached to this Regulation . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 March 1990 . It shall be binding in its entirety an directly applicable in all Member States . Done at Brussels, 5 March 1990 . For the Council The President G. COLLINS (') OJ No C 44, 24. 2 . 1990 , p. 37. (2) OJ No C 68 , 19 . 3 . 1990 .